DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2021 has been entered.

Response to Remarks
Claim Rejections – 35 USC section § 103 
 	Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chukka et al (Pub No.: 2016/0042511) in view of ANBEEK  et al (NPL titled: Probabilistic Brain Tissue Segmentation in Neonatal Magnetic Resonance Imaging “ANBEEK”) further in view of Liarski et al (NPL titled: Cell Distance Mapping Identifies Functional T Follicular Helper Cells in Inflamed Human Renal Tissue).
 	Regarding Claim 1, Chukka teaches a method of analyzing cells, the method comprising: receiving, by a transceiver of a computing device, an image of a tissue sample (Paragraph 35: Slide image data is received); analyzing, by a processor of the computing device, the image of the tissue sample using image analysis, wherein image analysis parameters are determined by machine learning (Paragraph 35: A classifier is constructed based on the results of the process of Figure 2); determining, by the processor and based on the analyzing, one or more cell features of a cell in the tissue sample (Paragraphs 40-41: The slide data is analyzed and features (colors) are identified); and identifying, by the processor and based at least in part on the one or more cell features of the cell (Paragraph 46: The positive and negative stained objects are extracted, which is also segmented from lymphocyte clusters (interactions between WBCs and positive/negative stained nuclear objects); however, Chukka does not expressly disclose wherein the analyzing includes thresholding a probability map image of the tissue sample to identify a cell segmentation 
 	ANBEEK discloses a segmentation method includes  wherein the analyzing includes thresholding a probability map image of the tissue sample to identify a cell segmentation corresponding to a cell in the tissue sample (see METHODS, subsection Evaluation, [p][001]) and wherein the one or more cell feature include a shape of the cell (see Fig. 1 – where the shape of each region is clearly define and Discussion IV, [p][004] – where it state that method uses spatial features and Method, subsection KNN classification, [p][003] – “Three spatial features were used, with the values of the x, y, and z coordinate of a voxel in the image. The signal intensities together with the x, y, and z coordinates resulted in a five dimensional feature space”).  	Chukka and ANBEEK are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the segmentation method of ANBEEK  into the method of Chukka in order to derived the optimal threshold for each tissue type and calculate for the binary segmentation and the majority segmentation (see METHODS, subsection Evaluation, [p][001-002]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
Chukka and ANBEEK as a whole does not expressly disclose whether an interaction of the cell with an additional cell is a cognate interaction or a non-cognate interaction.
 	Liarski discloses a cell distancing method including whether an interaction of the cell with an additional cell is a cognate interaction or a non-cognate interaction (see Fig. 4 – where cognate pairs are disclosed and see introduction section, [p][003] - where transcriptional profiles of fully differentiated TFH cells engaged in providing cognate).
 	Chukka, Liarski and ANBEEK are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the cell distancing method of Liarski into tissue object-based machine learning of Chukka as modified by ANBEEK in order to identify adaptive immune cell networks driving in situ inflammation. Such knowledge should help identify diseases, and disease subsets, that may benefit from therapeutic targeting of specific T cell–antigen-presenting cell interactions (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Regarding Claim 2, Chukka in combination teaches in addition to the method of claim 1, further comprising determining, by the processor and based on the image, a (Paragraph 36: Features identified include distance between cells).

 	Regarding Claim 3, note the discussion above Liarski in combination teaches in addition to the limitations of claim 2, further comprising determining whether the interaction of the cell with the additional cell is the cognate interaction or the non- cognate interaction is based at least in part on the distance from the cell to the additional cell (see abstract – cell distance mapping and Fig. 4 – where cognate pairs are disclosed and see introduction section). Therefore combining Valen, Liarski and Al-Kofahi would meet the claim limitations for the same reasons as previously discussed in claim 3

 Regarding Claim 4, Chukka in combination teaches in addition to the method of claim 1, further comprising determining, by the processor and based on the image, a type of the cell (Paragraph 46: The classifier classifies each object).

 	Regarding Claim 5, Chukka in combination teaches in addition to the method of claim 4, wherein the type of cell comprises an immune cell, a tumor cell, or an organ cell (Paragraph 46: The identified cells include lymphocyte, extraneous blob, stroma and positively/negatively-stained nuclear object).

 	Regarding Claim 10, Chukka in combination teaches in addition to the method of claim 1, further comprising generating, by the processor, the probability map image (Paragraph 36: The probability of the object belonging to a particular class can be generated). 

 	Regarding Claim 14, Chukka in combination teaches in addition to the method of claim 1 further comprising determining, by the processor and based on the cell segmentation, at least one of an area of the cell, a major axis length of the cell, a minor axis length of the cell, an eccentricity of the cell, an equivalent diameter of the cell, a solidity of the cell, a perimeter of the cell, a circularity of the 3Atty. Dkt. No. 05400-0020-US cell (see section ONLINE METHODS, subsection Statistical analysis, [p][001], lines 18-20), a major minor axis ratio of the cell, a perimeter to circularity ratio of the cell, and a minimum distance from the cell to a dendritic cell.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Chukka et al (Pub No.: 2016/0042511) in view of ANBEEK  et al (NPL titled: Probabilistic Brain Tissue Segmentation in Neonatal Magnetic Resonance Imaging “ANBEEK”) further in view of Liarski et al (NPL titled: Cell Distance Mapping Identifies Functional T Follicular Helper Cells in Inflamed Human Renal Tissue)as applied to claim 1 in further in view of Mues et al. (“Real-time in vivo analysis of T cell activation in the central nervous system using a genetically encoded calcium indicator,” “Mues”).
 	Regarding Claim 6, while the combination of Chukka, Liarski  and ANBEEK teaches the limitations of claim 1, they do not explicitly teach wherein the image is received from a confocal laser scanning microscopy device, and wherein the image comprises a multi-channel confocal cellular image. 	Mues, in the same field of medical imaging, teaches wherein the image is received from a confocal laser scanning microscopy device, and wherein the image comprises a multi-channel confocal cellular image (Page 784, In vivo two-photon microscopy: A . 	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Mues to Chukka as modified by  ANBEEK, Liarski  such that images of Chukka are acquired using the device suggested by Mues. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Chukka in this manner in order to accurately control depth of field and eliminate background noise. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chukka as modified by ANBEEK, while the teaching of Mues continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 	Regarding Claim 7, while Chukka in combination with ANBEEK teaches the limitations of claim 1, they do not explicitly teach determining, by the processor, that the cell comprises an antigen presenting cell (APC) based at least in part on the interaction of the cell. 	Mues, in the same field of medical imaging, teaches determining, by the processor, that the cell comprises an antigen presenting cell (APC) based at least in part on the interaction of the cell (Page 781, Presentation of cognate antigen in the inflamed CNS: . 	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Mues to Chukka as modified by ANBEEK such that the analysis of Chukka includes the analysis as suggested by Mues. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Chukka in this manner in order to accurately identify presence of specific cells. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chukka, while the teaching of Mues continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 	Regarding Claim 8, while Chukka in combination with ANBEEK teaches the limitations of claim 1, they do not explicitly teach determining, by the processor, whether the cell contributes to in situ T cell cognate help based at least in part on the interaction of the cell with the additional cell. Liarski teaches wherein the interactions is cognate interaction (see abstract). 	Mues, in the same field of medical imaging, teaches determining, by the processor, whether the cell contributes to in situ T cell cognate help based at least in part on the interaction of the cell with the additional cell (Page 781, Presentation of Chukka as modified by ANBEEK such that the analysis of Chukka includes the analysis as suggested by Mues. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Chukka as modified by ANBEEK in this manner in order to accurately identify presence of specific cells. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chukka, while the teaching of Mues continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Chukka et al (Pub No.: 2016/0042511) in view of ANBEEK  et al (NPL titled: Probabilistic Brain Tissue Segmentation in Neonatal Magnetic Resonance Imaging “ANBEEK”) further in view of Liarski et al (NPL titled: Cell Distance Mapping Identifies Functional T Follicular Helper Cells in Inflamed Human Renal Tissue)as applied to claim 1 further in view of Barnes et al. (U.S. Pub. No.: 2017/0309021, “Barnes”).
 	Regarding Claim 9, while Chukka, Liarski  in combination with ANBEEK teaches the limitations of claim 1, they do not explicitly teach wherein analyzing the image includes performing max filtering on the image. 	Barnes, in the same field of tissue analysis, teaches wherein analyzing the image includes performing max filtering on the image (Paragraphs 91-92: Local max filter is applied on image data). 	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Barnes to Chukka as modified by ANBEEK such that the image data is analyzed as suggested by Barnes. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Chukka in this manner in order to accurately identify regions of interest. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chukka, while the teaching of Barnes continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 	Regarding Claim 11, while Chukka in combination with ANBEEK teaches the limitations of claim 1, they do not explicitly teach further comprising predicting, by the processor, where the cell is likely to be found in the image based at least on the Barnes, in the same field of tissue analysis, teaches further comprising predicting, by the processor, where the cell is likely to be found in the image based at least on the probability map image (Paragraph 90: A heat map (indicating probability) is generated). 	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Barnes to Chukka as modified by ANBEEK such that the image data is analyzed as suggested by Barnes. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Chukka as modified by ANBEEK in this manner in order to determine regions of interest, which allow the regions to be analyzed without inefficiently reviewing all possible data, which may not contain cells. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chukka, while the teaching of Barnes continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 	Regarding Claim 12, the combination of Chukka and Barnes teaches the limitations of claim 11, where Barnes further teaches predicting, by the processor and (Paragraphs 89-90: The heat map identifies likelihood of expressions by cells). 

 	Regarding Claim 15, while Chukka teaches the limitations of claim 1, they do not explicitly teach identifying, using a cross-validated support vector machine classifier, a population to which the cell belongs. 	Barnes, in the same field of tissue analysis, teaches identifying, using a cross validated support vector machine classifier, a population to which the cell belongs (Paragraph 135: SVMs are used to identify regions of cells). 	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Barnes to Chukka such that the image data is analyzed as suggested by Barnes. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Chukka in this manner in order to accurately identify cell populations. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chukka, while the teaching of Barnes continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valen et al. (“Deep Learning Automates the Quantitative Analysis of Individual Cells in Live-Cell Imaging Experiments,” “Valen”) in view of Al-Kofahi et al (NPL titled: Improved Automatic Detection and Segmentation of Cell Nuclei in Histopathology Images) further in view of Liarski et al (NPL titled: Cell Distance Mapping Identifies Functional T Follicular Helper Cells in Inflamed Human Renal Tissue).
 	Regarding Claim 16, Valen teaches a method of analyzing cells, the method comprising: receiving, by a transceiver of a computing device, an image of a tissue sample (Page 7, Conv-nets accurately segment bacterial and mammalian cells: Input images are provided); and segmenting, by a processor of the computing device, the image of the tissue sample using image analysis, wherein image analysis parameters are determined by deep learning (Page 7, Conv-nets accurately segment bacterial and mammalian cells: The images are segmented based on deep learning parameters determined by training); however, Valen does not expressly disclose identifying, by the processor and based at least in part on the segmenting, a plurality of different cell populations in the tissue sample ; and identifying, by the processor, an interaction between a first cell population and a second cell population in the tissue sample based at least in part on a distance between the first cell population and the second cell population .
  	Al-Kofahi discloses a cell segmentation method including identifying, by the processor and based at least in part on the segmenting, a plurality of different cell populations in the tissue sample (see Fig 2) ; and identifying, by the processor, an 
 	Valen and Al-Kofahi are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the cell segmentation method of Al-Kofahi into the method of Valen in order separate the boundaries between 2-D blobs finding an inflection point between the blobs  (see section II, subsection D, [p][004]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	Note the discussion above; the combination of Valen and Al-Kofahi as a whole does not expressly disclose whether an interaction of the cell with an additional cell is a cognate interaction or a non-cognate interaction.
 	Liarski discloses a cell distancing method including whether an interaction of the cell with an additional cell is a cognate interaction or a non-cognate interaction (see Fig. 4 – where cognate pairs are disclosed and see introduction section, [p][003] - where transcriptional profiles of fully differentiated TFH cells engaged in providing cognate).
 	Valen, Al-Kofahi and Liarski are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the cell Liarski into the method of Valen as modified by Al-Kofahi in order to identify adaptive immune cell networks driving in situ inflammation. Such knowledge should help identify diseases, and disease subsets, that may benefit from therapeutic targeting of specific T cell–antigen-presenting cell interactions (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	
 	Regarding Claim 18, Valen in combination teaches in addition to the method of claim 17, wherein identifying the plurality of different cell populations is performed using a tuned convolutional neural network (Page 7, Conv-nets accurately segment bacterial and mammalian cells: The images are processed using a fully convolutional network (conv-net)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Valen in view of Al-Kofahi  as applied to claim 16 further in view of Meyer et al. (U.S. Pub. No.: 2017/0003267, “Meyer”) further in view of Liarski et al (NPL titled: Cell Distance Mapping Identifies Functional T Follicular Helper Cells in Inflamed Human Renal Tissue).
 	Regarding Claim 20, while Valen, Liarski  in view of Al-Kofahi teaches the limitations of claim 16, they do not explicitly teach wherein the segmenting comprises: determining a location of a cell in the image; determining a shape of the cell in the image; and determining a distance between the cell and another cell in the image. Meyer, in the same field of tissue slide analysis, teaches wherein the segmenting comprises: determining a location of a cell in the image; determining a shape of the cell in the image; and determining a distance between the cell and another cell in the image (Paragraph 86, Table 6: The features of the biological objects include distance between objects, along with the shape and location). 	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Meyer to Valen as modified by Al-Kofahi and Liarski such that the image data is analyzed as suggested by Meyer. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Chukka in this manner in order to accurately quantify cellular structure to perform classification. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Valen as modified by Al-Kofahi and Liarski, while the teaching of Meyer continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    December 4, 2021